Case 2:85-cv-04544-DMG-AGR Document 698 Filed 10/16/19 Page 1 of 2 Page ID #:33683



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

   Case No.    CV 85-4544-DMG (AGRx)                                   Date     October 16, 2019

   Title Jenny L. Flores, et al. v. William P. Barr, et al.                           Page     1 of 2

   Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                KANE TIEN                                              NOT REPORTED
                Deputy Clerk                                            Court Reporter

      Attorneys Present for Plaintiff(s)                      Attorneys Present for Defendant(s)
               None Present                                             None Present

   Proceedings: IN CHAMBERS - ORDER GRANTING MONITOR’S REQUEST FOR
                EXTENSION OF SPECIAL MASTER/INDEPENDENT MONITOR TERM
                [673]

           On October 5, 2018, the Court issued an Order Appointing Andrea Sheridan Ordin, Esq.
   as the Special Master/Independent Monitor (“Appointment Order”) and providing that the
   Monitor’s 12-month Initial Term began on October 17, 2018, and could be extended if, at least
   four weeks before the expiration of the Initial Term, any of the Parties and/or the Monitor filed
   with the Court a Notice requesting an extension of the Monitor’s term. [Doc. # 494.] On
   September 16, 2019, the Monitor filed a Notice to the Court requesting a six-month extension of
   her term (the “Notice of Extension”). [Doc. # 673.] The Notice of Extension describes the
   Monitor’s efforts to mediate, among many other matters, Plaintiffs’ Motion to Enforce [Doc. #
   547-2] and Ex Parte Application for a Temporary Restraining Order [Doc. # 572], indicating
   specific and ongoing concerns regarding Defendants’ compliance with the Flores Settlement
   Agreement.

          On September 25, 2019, Defendants filed a response to the Notice of Extension, noting
   Defendants’ belief that the Monitor’s term would expire if the Flores Agreement was terminated,
   but without any other objection to the requested six-month extension. [Doc. # 685.] On
   September 26, 2019, Plaintiffs filed a statement indicating that they support the six-month
   extension but believe a longer extension is required to achieve and maintain Defendants’
   substantial compliance. [Doc. # 686.] On September 27, 2019, the Court held that the Flores
   Agreement remains in effect and has not been terminated and ordered Defendants to continue to
   comply with its terms. [Doc. ## 688, 690.]

          For good cause shown, the Court hereby APPROVES the Monitor’s request for an
   extension of her term to April 17, 2020 and further ORDERS that:

      1. The “Terms and Extensions” provisions provided in Paragraph A.3 of the Appointment
         Order are modified such that the Parties and/or the Monitor may file, at least four (4)

   CV-90                             CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 698 Filed 10/16/19 Page 2 of 2 Page ID #:33684



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

   Case No.    CV 85-4544-DMG (AGRx)                                 Date     October 16, 2019

   Title Jenny L. Flores, et al. v. William P. Barr, et al.                         Page     2 of 2

           weeks before the expiration of the six-month extension on April 17, 2020, a Notice
           requesting a further extension of the Monitor’s term.

      2. The Monitor and senior aides, with skill and experience comparable to the Monitor, shall
         be compensated at the hourly rate of $ 275.00.

      3. Except as modified herein, all other aspects of the Appointment Order, and the
         subsequent modifications thereto [Doc. ## 518, 533, 543, 563, 587, 591], remain in full
         force and effect.

   IT IS SO ORDERED.




   CV-90                             CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk KT
